UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/Amendment# 4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MyOtherCountryClub.com Nevada 27-0585702 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 18124 Wedge Pkwy, Ste 1050 Reno, NV 89511 775-851-7397 775-201-8331 fax www.myothercountryclub.com Copies to: Michael Smith c/o MyOtherCountryClub.com 18124 Wedge Pkwy, Ste 1050 Reno, NV 89511 775-851-7397 775-201-8331 fax www.myothercountryclub.com Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is filed to register securities for an offering to be made on a continuous or delayed basis pursuant to Rule 415 under the Securities Act, please check the following box. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filed or a smaller reporting company Large accelerated filer[] Accelerated filer[] Non-accelerated filer[]Smaller reporting company[X] i CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Share ($) Proposed Maximum Aggregate Offering Price ($)(2) Amount of Registration Fee($) Shares of Common Stock, $.001 par value $ $ $ Shares of Common Stock, $.001 par value $ $ $ Total Fee Due $ $ $ 1 Of the 1,900,000 shares registered pursuant to this registration statement, 1,000,000 shares are being offered by a direct offering, and 900,000 shares are offered by the selling shareholders who will offer their shares at a fixed price of $.05 until the company begins trading on the OTCBB or listed on a securities exchange. 2 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act, based upon the fixed price of the direct offering. 3 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act, based upon the fixed price of the direct offering.The Company will derive no financial benefit from the sales of these shares. The shares will be offered at prevailing market prices or privately negotiated prices. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the Prospectus. Any representation to the contrary is a criminal offense. ii Prospectus MyOtherCountryClub.com 1,900,000 Shares of Common Stock $0.05 per share This is the initial offering of Common stock ofMyOtherCountryClub.com (MOCC) and no public market currently exists for the securities being offered. MOCC (“Company,” “we,” “us,” and “our”) is offering 1,000,000 shares of its common stock at a price of $0.05 per share, on a “self-underwritten” best efforts basis, with no minimum. The officers and directors of the Company intend to sell the shares directly. The intended methods of communication include, without limitation, telephone and personal contact. For more information, see the section titled “Plan of Distribution” herein. The proceeds from the sale of the 1,000,000 shares in this offering will be payable to the Company.All proceeds from this offering will be retained by the company irrespective of the number of shares sold. In addition, 900,000 common shares are being offered by 38 existing shareholders of the Company. The Company will derive no financial benefit from the sales of these shares. The shares will be offered at a fixed price of $0.05 per share by its selling shareholders until shares of our common stock are quoted on the OTC Bulletin Board, or listed on a Securities Exchange and thereafter at prevailing market prices or privately negotiated prices. The offering will end no later than 180 days from the date of the Prospectus. If we sell the maximum number of shares prior to 180 days from the date of the Prospectus, the offering will end on or about the date that we sell the maximum number of shares.In addition, if we abandon the offering for any reason prior to 180 days from the date of the Prospectus, we will terminate the offering Officers and directors of the issuer and affiliates thereof will not be purchasing any shares in this offering. Prior to this offering, there has been no public market for the Company’s common stock. This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See the section titled “Risk Factors” beginning on Page5 of this Prospectus. The information in this Prospectus is not complete and may be changed. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not the solicitation of an offer to buy these securities in any state where the offer or sale is not permitted. GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of its assets and the liquidation of its liabilities in the normal course of business.However, the Company has generated no revenues, has accumulated a loss during its development stage, and currently lacks the capital to pursue its business plan.This raises substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from this uncertainty. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The Company does not plan to use this offering Prospectus before the effective date. Subject to Completion, Dated , 2010 iii TABLE OF CONTENTS PAGE SUMMARY OF PROSPECTUS 2 General Information about Our Company 2 The Offering 3 RISK FACTORS 5 RISKS ASSOCIATED WITH OUR COMPANY 5 RISKS ASSOCIATED WITH THIS OFFERING 9 USE OF PROCEEDS 14 DETERMINATION OF OFFERING PRICE 15 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 15 SELLING SHAREHOLDERS 16 PLAN OF DISTRIBUTION 19 Offering will be Sold by Our Officers and Directors 19 Terms of the Offering 20 Deposit of Offering Proceeds 21 Procedures for and Requirements for Subscribing 21 DESCRIPTION OF SECURITIES 21 INTERESTS OF NAMED EXPERTS AND COUNSEL 22 DESCRIPTION OF OUR BUSINESS 22 General Information 22 Industry Background 23 Principal Services and their Markets 24 Distribution Methods 25 Status of Any Publicly Announced Services 25 Competition 26 Sources and Availability of Services 26 Dependence on One or a Few Major Members 26 Patents and Trademarks 26 Government and Industry Regulation 26 Research and Development Activities 26 Environmental Laws 26 Employees and Employment Agreements 26 DESCRIPTION OF PROPERTY 26 LEGAL PROCEEDINGS 26 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 27 FINANCIAL STATEMENTS 28 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 51 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 56 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 56 EXECUTIVE COMPENSATION 59 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 59 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 60 INDEMNIFICATION 60 AVAILABLE INFORMATION 61 1 MyOtherCountryClub.com 18124 Wedge Pkwy, Ste 1050 Reno, NV 89511 775-851-7397 www.myothercountryclub.com SUMMARYOF PROSPECTUS You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this Prospectus regarding MyOtherCountryClub.com (the “Company”).In this Prospectus, unless the context otherwise denotes, references to “we,” “us,” “our,” and “MOCC” are to the Company. A CAUTIONARY NOTE ON FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements, which relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors,” (page 5) that may cause our or our industry’s actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by these forward-looking statements. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. GENERALINFORMATION ABOUT OUR COMPANY We were incorporated in Nevada June 2nd 2009 and our year end is December 31. OUR BUSINESS We are a start-up stage company. We are a company without revenues; we have minimal assets and have incurred losses since inception.We are developing a website (www.myothercountryclub.com) that will offer reciprocal golf to members of Private Country Clubs throughout the United States and other related services WHERE YOU CAN FIND US Our offices are located at: Agent for service MyOtherCountryClub.com 18124 Wedge Pkwy, Ste 1050 Reno, NV 89511 775-851-7397 www.myothercountryclub.com MyOtherCountryClub.com (MOCC) is an independent organization that is dedicated to providing private golf clubs and their respective members with an optimal level of reciprocal play. 2 Members of private country clubs are entitled to play hundreds of private courses worldwide due to an arrangement between clubs called reciprocity. In the past, this procedure only worked when a PGA pro at a private club arranged reciprocal play on behalf of a member. If a pro was unavailable, arranging play at private clubs was not a possibility. MOCC hopes to solve this problem by enabling private country club members to take full advantage of their privileges. Reciprocal play entitles members of private golf clubs to play other private golf clubs.Private golf clubs often provide reciprocal golfers with a discounted play rate. While some private golf clubs do not accommodate reciprocal play, the majority of private golf clubs have discovered that it increases revenue and membership levels. MOCC’s primary function is to provide a user-friendly service thru its web site that enables private golf club members to make the most of their reciprocal play privileges. The organization’s mission is to assemble an extensive reciprocal golf network that is valuable for both private golf clubs and private golf club members. THEOFFERING We are offering for sale up to a maximum of 1,900,000 shares of our common stock directly to the public.There is no underwriter involved in this offering.We are offering the shares without any underwriting discounts or commissions.The purchase price is $0.05 per share. If all of the shares offered by us are purchased, the gross proceeds before deducting expenses of the offering will be up to $50,000 to the company.The expenses associated with this offering are estimated to be $10,000 or approximately 20% of the gross proceeds of $50,000 if all the shares offered by us are purchased.If all the shares offered by us are not purchased, then the percentage of offering expenses to gross proceeds will be higher and a lower amount of proceeds will be realized from this offering.If we are unsuccessful in raising sufficient gross proceeds from this offering, then it is possible that our offering expenses may exceed our gross proceeds. This is our initial public offering and no public market currently exists for shares of our common stock.We can offer no assurance that an active trading market will ever develop for our common stock. The offering will terminate six months after this registration statement is declared effective by the Securities and Exchange Commission Securities Being Offered: 1,000,000 Shares of common stock, $.001 par value, at a price of $0.05 per share, and an additional 900,000 common shares held by 38 selling shareholders, for which the Company will receive no financial benefit. The selling shareholders will offer their shares at a fixed price of $.05 until the company begins trading on the OTCBB or listed on a securities exchange. Offering Price per Share: Offering Period: The shares are being offered for a period not to exceed 180 days from the “effective date” Net Proceeds to Our Company: $50,000 Maximum lessexpenses. We will not receive proceeds from the sale of the 900,000 common shares offered by our selling shareholders. Use of Proceeds: We intend to use the proceeds to commence operations Number of Shares Outstanding Before the Offering: Number of Shares Outstanding After the Offering: 3 Our officers, directors, control persons and/or affiliates do not intend to purchase any shares in this offering. There is no required minimum number of shares to be purchased. This is a self-underwritten public offering, with no minimum purchase requirement. Shares will be offered on a best efforts basis and we do not intend to use an underwriter for this offering. We do not have an arrangement to place the proceeds from this offering in an escrow, trust, or similar account. Any funds raised from the offering will be immediately available to us for our immediate use. SELECTED SUMMARY FINANCIAL DATA This table summarizes our operating and balance sheet data as of the periods indicated. You should read this summary financial data in conjunction with the “Plan of Operations” and our audited financials. Balance Sheet Data: ASSETS March 31, 2010 (unaudited) December 31, 2009 (audited) Current Assets Cash and cash equivalents $
